DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 12/4/2019. 
Claims 1-11 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 2, 5, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds the word limit.  Correction is required.  See MPEP § 608.01(b).

The following title is suggested:  Refrigeration Unit with a Liquid Heat Source and Reduced Condensation at a Utilization Unit. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 8, 9 are objected to because of the following informalities:
Claim 8, the last line should read “than a first”. 
Claim 9, line 6 should read “than a second”. 
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 5 – temperature measurement unit, interpreted as a temperature sensor, par. Par. 26 of the published application. 
Claim 6 – space temperature measurement unit, interpreted as a temperature sensor, par. Par. 26 of the published application. 
Claim 6 - storage unit, is a portion of a microcomputer, per par. 56 of the published application. 
Claims 8, 9 – casing internal temperature measurement unit, interpreted as a temperature sensor, par. Par. 26 of the published application. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-099512 to Kameyama in view of JP 10-176,869 to Sotozono.
Regarding claim 1, Kameyama teaches a refrigeration apparatus (10, Fig. 5) comprising:
a heat source unit (101, Fig. 5) including a compressor (102) configured to compress a refrigerant, a first heat exchanger (104a/b) configured to cause heat exchange between the refrigerant and liquid fluid (par. 5, water heat exchangers), a second heat exchanger (105) configured to cause heat exchange between the refrigerant and air (par. 16, “exchanges heat with the air in the heat source unit”), a casing (101) accommodating the compressor, the first heat exchanger, and the second heat exchanger, and a valve (106, par. 16, “flow rate control device”)  configured to switch to supply or not to supply the second heat exchanger with the refrigerant,
a utilization unit (150, 160, 170) including a utilization heat exchanger (151, 161, 171), the utilization unit and the heat source unit constituting a refrigerant circuit; and
a controller configured to control to operate the compressor and open or close the valve (par. 25, “controller” controls the opening degree of the “flow rate control device”, par. 26, the controller controls the capacity of the compressor).
When the valve (106) is opened, the second heat exchanger (105) is a “cooler”, i.e. it functions as a “heat absorber” (par. 6).      
Kameyama does not teach, 
wherein the controller is configured to open the valve to supply the second heat exchanger . . . . when assessing that the refrigerant sent to the utilization unit needs to be decreased in quantity during cooling operation in which the first heat exchanger functions as a radiator.
Sotozono teaches a refrigeration system, and that when the system is in a cooling operation, and the operating capacity of the compressor is excessive with respect to the air conditioning load and evaporation pressure (i.e., the compressor is sending more refrigerant to the load side heat exchanger than is needed for the current load), the suction pressure of the compressors is decreased, and a flow rate control valve (9, Fig. 10) is opened so that refrigerant can flow into an auxiliary heat exchanger (10) (par. 18, 19).  Thus the refrigerant provided to the load side (hexs 4 and 5) is decreased by bypassing a portion of the refrigerant around the load side heat exchangers and back to the compressor.   
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Katayama, in view of Sotozono, in order to flow a portion of the refrigerant through the second heat exchanger (105) to ensure the compressor suction pressure of the compressor is maintained.  

Regarding claim 3, Kameyama as modified teaches the refrigeration apparatus according to claim 1, wherein
the controller is configured to assess that the refrigerant sent to the utilization unit needs to be decreased in quantity when low pressure in a refrigeration cycle decreases 
See the rejection of claim 1 discussing the Sotozono reference “the operating capacity of the compressor is excessive with respect to the air conditioning load and evaporation pressure (i.e., the need for refrigerant at the load side decreases), the suction pressure of the compressors is decreased, and a flow rate control valve (9, Fig. 10) is opened.” 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kameyama, in view of Sotozono, to take corrective actions when the pressures drop to or below an unacceptable level.    
	
Regarding claim 4, Kameyama as modified teaches the refrigeration apparatus according to claim 1, wherein
the controller is configured to assess whether or not the refrigerant sent to the utilization unit needs to be decreased in quantity in accordance with a state of the utilization unit. 
The office interprets “state” as being either radiating or absorbing heat per par. 195 of the published application.
See the rejection of claim 1 and the discussion of the Sotozono reference “Sotozono teaches a refrigeration system, and that when the system is in a cooling operation . . ”  The system thus performs the claimed control functions in accordance with the utilization unit’s heat exchangers being in a heat absorbing/cooling state.
Regarding claim 8, Kameyama as modified teaches the refrigeration apparatus according to claim 1, further comprising a casing internal temperature measurement unit configured to measure temperature in the casing, (par. 40, temperature sensor (13)), 
wherein the controller is configured to open the valve to supply the second heat exchanger with the refrigerant to cause the second heat exchanger to function as a heat absorber when assessing that the refrigerant sent to the utilization unit needs to be decreased in quantity (this limitation is addressed in the rejection of claim 1) and the temperature in the casing measured by the casing internal temperature measurement unit is higher than first predetermined temperature. (par. 11, if the temperature is high, the process proceeds to step s6, at step s6 the opening of the valve is increased, par. 41). 
Kameyama does not expressly teach opening the valve when both of these conditions are met.  However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to perform this operation, because it will satisfy the reduced refrigerant needs at the utilization unit, and also cool the casing because the second heat exchanger (105), which is located in the casing, will cool its surroundings when functioning as a heat absorber.    

Regarding claim 9, Kameyama as modified teaches the refrigeration apparatus according to claim 1, further comprising a casing internal temperature measurement unit configured to measure temperature in the casing (par. 40, temperature sensor (13), 
wherein the controller has, as an operating mode to be selectively adoptable, a casing interior cooling mode in which the valve is opened to supply the second heat 
the controller is configured to open the valve to supply the second heat exchanger with the refrigerant to cause the second heat exchanger to function as a heat absorber when assessing that the refrigerant sent to the utilization unit needs to be decreased in quantity during the cooling operation, even when the casing interior cooling mode is not selected as an operating mode to be adopted. (the rejection of claim 1 teaches reducing the flow of refrigerant to utilization unit, further, the control actions at step s6 are independent of the need for decreasing the refrigerant to the utilization units.  There is no apparent reason that changes in flow to the utilization unit, when needed, would be contingent on also requiring cooling for the casing.) 
	
Regarding claim 10, Kameyama as modified teaches the refrigeration apparatus according to claim 9, wherein
the controller is configured to open the valve to supply the second heat exchanger with the refrigerant to cause the second heat exchanger to function as a heat absorber when assessing that the refrigerant sent to the utilization unit needs to be decreased in quantity during the cooling operation and the casing interior cooling mode being selected as the operating mode to be adopted, even when the temperature in the casing measured by the casing internal temperature measurement unit is lower than the  (the rejection of claim 1 teaches reducing the flow of refrigerant to utilization unit and the control actions at step s6 are independent of the need for decreasing the refrigerant to the utilization units.  There is no apparent reason that changes in flow to the utilization unit, when needed, would be contingent on also not requiring cooling for the casing.) 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-099512 to Kameyama in view of JP 10-176,869 to Sotozono and US 2017/0211833 to Tran.
Regarding claim 6, Kameyama as modified teaches the refrigeration apparatus according to claim 4, but does not teach,
a space temperature measurement unit configured to measure temperature in a temperature adjustment target space of the utilization unit; and
a storage unit configured to store target temperature in the space,
wherein the controller is configured to assess whether or not the refrigerant sent to the utilization unit needs to be decreased in quantity in accordance with the temperature in the space measured by the space temperature measurement unit and the target temperature in the space stored in the storage unit.
Tran teaches a memory for storing a space temperature value obtained from a room temperature sensor (par. 9), and using a temperature difference between the space temperature and a set point to control the operating speed of a compressor.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kameyama, in view of Tran, in order to provide an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763